Citation Nr: 1626696	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1961 to January 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that rating decision, the RO denied entitlement to service connection for hearing loss and for a left shoulder disability.  In his June 2010 substantive appeal, the Veteran limited his appeal to service connection for left ear hearing loss.

In April 2012, the Veteran testified at a hearing before a decision review officer (DRO) at the RO.  In July 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of each hearing is of record. 

In November 2014, the Board remanded the case to the RO for further development and adjudicative action.

The issue of left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A left shoulder disability was not manifest in service, was not manifest within one year of separation from service, and is not related to service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in October 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded two VA examinations, one in October 2010 and one in February 2015.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the November 2014 remand orders, namely a further examination of the Veteran and obtaining additional treatment records.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

II.  Service Connection

The Veteran seeks service connection for a left shoulder disability.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

The Veteran has asserted that his left shoulder disability is due to his exposure to combat while serving in Vietnam, including as a result of falling when responding to an attack.  Service personnel records indicate that the Veteran had training with machine guns, rifles, and flamethrowers.  The Veteran's military occupational specialty (MOS) during service was a light weapons infantryman.  VA granted the Veteran service connection for PTSD based on the Veteran's combat experiences, essentially conceding that the Veteran experienced combat.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.  Stated in a more specific manner, a combat veteran's assertions of an event during combat are to be presumed true if consistent with the time, place and circumstances of such service. 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 

The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Specifically, as noted in Reeves, to establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  See Reeves at 999 (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Left Shoulder

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a left shoulder disability is not warranted.

The Veteran has been diagnosed with a left shoulder disability.  For instance, the Veteran was diagnosed with left shoulder degenerative joint disease at a VA examination in October 2010.  Accordingly, as there is a current left shoulder disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability. 

The next element requires evidence of an in-service event or injury.  The Veteran is afforded the presumptions of 38 U.S.C.A. § 1154(b) because he engaged in combat.  As such, the Veteran's lay statements that he fell on his shoulder are sufficient evidence of an in-service event or injury.

Notably, a review of the Veteran's STRs is negative for complaints or findings of continuing limitation from the conceded in-service left shoulder injury.  There is no evidence of treatment for a condition that could be characterized as a left shoulder injury.  The Board finds this significant, as the STRs include evidence of complaints from the Veteran of a chest cold, lacerations to his hand requiring eight stitches, a skin rash, and a left ankle sprain.  This suggests that if the Veteran did have continued complaints related to his left shoulder, he would have reported them, as he reported other symptomatology he experienced during service.  The Veteran's November 1964 exit examination did not reflect an injury to his left shoulder and instead reflected no abnormality with the shoulders.  

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In this instance, however, service connection for arthritis on a presumptive basis is not warranted as the record does not show evidence of arthritis to a compensable degree within one year of the Veteran's separation from active duty.  There is little evidence to support the conclusion that the Veteran's left shoulder disability manifested within a year of service.  The Veteran denied any shoulder trouble during his November 1964 exit examination.  In November 1992, the Veteran complained of left shoulder, arm, and neck pain for the past three to four weeks.  The diagnostic impression was shoulder pain.  No diagnosis of arthritis was provided.  A radiological consultation report showed no bone or joint abnormality was present in the left shoulder.  There are no medical records indicating a diagnosis of arthritis until many years after the Veteran left service.  Taken as a whole, the evidence weighs against a conclusion that the Veteran's left shoulder arthritis manifested within a year of service.  Accordingly, service connection for a left shoulder disability on a presumptive basis is not warranted. 

The Board also finds that the weight of the evidence is against a finding that the Veteran's current left shoulder disability is etiologically related to the Veteran's military service.  Although the Veteran has maintained his left shoulder disability is related to his in-service fall, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the February 2015 VA examination report offers the strongest and most persuasive evidence regarding the etiology of the Veteran's left shoulder disability.  

In evaluating whether there is a relationship between the in-service fall and any current left shoulder disability, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a lay person is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to report that he has experienced consistent symptoms of a left shoulder disorder since service, which may be inferred from his statements; however, his lay statements lack persuasiveness.  Caluza v. Brown, 7 Vet. App. 498, 511- 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).  Stated another way, his assertions of symptoms of left shoulder pain, while competent, lack persuasiveness because they are inconsistent with the other evidence of record.  

Because the Veteran engaged in combat, his statements as to the incurrence of an in-service injury are presumed true.  38 U.S.C.A. § 1154(b).  Thus, the Board presumes that the Veteran did indeed fall on his shoulder during service.  However, the evidence subsequent to this event does not support a conclusion that the Veteran's injury led to any continuing injury or lasting symptoms.  As mentioned, while the Veteran complains of other conditions in the STRs, he does not complain of shoulder pain.  The Veteran's exit examination notes no trouble with his shoulders.  Although the Veteran told the February 2015 VA examiner that he has been treated by VA since 1965 for a shoulder disability, he testified that he was not treated for his shoulder after service, and instead self-medicated with painkillers.  See July 2014 Hearing Transcript p. 14-16.  Further, the Veteran said that his shoulder continued to hurt during service and thereafter, but the Veteran's exit examination is negative for complaints or other evidence of shoulder pain.  In fact, some of the earliest evidence of treatment for shoulder pain is imaging from November 1992 when the Veteran complained of shoulder pain.  Importantly, imaging from that encounter showed no abnormality.  This objective evidence contemporaneous to the Veteran's service is more probative of a lack of continuing symptoms due to his in-service injury than his subjective statements decades later.  Thus, the Veteran is presumed to have injured himself in service as claimed, but the evidence is against a finding that he had any continuing symptoms of that injury or a relation between that injury and his current disability. 

On the contrary, the Board finds the VA examination in February 2015 highly probative.  At this examination, the VA examiner diagnosed the Veteran with degenerative arthritis of the left shoulder.  The Veteran told the VA examiner that he injured himself in service tripping over a tent rope, that he treated himself with painkillers and never visited the hospital, and that he had been treated at VA for his shoulder injury since 1965.  Imaging taken pursuant to this VA examination showed severe degenerative changes of the glenohumeral joint.  The VA examiner noted that there are no records that support the Veteran's claims of continued pain and treatment for his shoulder since service and that there is no mention of the Veteran's injury in the service treatment records (STRs).  The VA examiner concluded that it is less likely than not that the Veteran's shoulder injury is related to his one-time military injury.  The VA examiner pointed out that the Veteran used a drilling machine for 30 years after service and the constant vibrations potentially caused injury to the Veteran's joints.  The VA examiner pointed out that the Veteran has osteoarthritis of multiple sites, not just the shoulder, in support of his conclusion that the Veteran's shoulder disability is not related to service.  The doctor also noted that osteoarthritis is common in people over 50 years of age.  

This opinion is probative because the examiner fully considered the Veteran's contentions as well as the objective evidence of record.  The examiner's rationale included a discussion that the Veteran's current left shoulder disability is less likely than not related to the one-time in-service injury; rather, it was potentially caused by the Veteran's use of a drilling machine for 30 years that caused injury to his joints, not just his shoulder.  As such, the Board finds it persuasive.  

The diagnosis of degenerative joint disease of the left shoulder requires that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his left shoulder disability is not simple medical conditions and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of degenerative joint disease requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  The Board therefore finds that the expert opinion of the VA examiner greatly outweighs any opinion of the Veteran regarding the onset and etiology of the Veteran's left shoulder disability.  

In sum, the weight of the evidence shows that the Veteran's left shoulder disability is not related to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for the left shoulder disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left shoulder disability is denied.


REMAND

A remand is required in regards to the Veteran's hearing loss claim.  

Pursuant to the Board's November 2014 remand, the RO obtained a VA examination and opinion in February 2015 regarding the Veteran's claim for a left ear hearing loss disability.  The February 2015 VA examiner noted that the Veteran's entrance and exit examinations did not show a threshold shift in either ear.  The VA examiner acknowledged the presence of reports of military noise exposure and continuation of difficulties with hearing since the Veteran's service.  However, the VA examiner concluded that the Veteran's hearing loss is less likely as not due to noise exposure in the military because there is a lack of objective evidence of permanent noise-induced hearing loss in service.  

Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Inadequate examinations and opinions include those that provide insufficient supporting rationale or contain only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).

Providing the Veteran with the benefit of the doubt, the negative nexus opinion by the February 2015 VA examiner is inadequate.  In Hensley, the Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current disability by submitting evidence that the current disability is related to service.  See Hensley, 5 Vet. App. 155, 159 (1993).  The Veteran has submitted evidence that could support the conclusion that his hearing loss is related to service.  Specifically, the examiner did not address the May 1984 otological evaluation that noted a permanent threshold shift in the Veteran's left ear hearing, the February 1986 decision by U.S. Department of Labor Office of Worker's Compensation Programs that the Veteran's hearing loss predated his work for the Army Corps of Engineers that began in 1965, the opinion in that decision that Veteran's hearing loss is consistent with exposure to gunfire, the June 2012 lay statements by the Veteran and his friends and family that he experienced hearing loss after returning from Vietnam, or the Veteran's testimony that his hearing loss is worse in his left ear because that ear was more exposed to the gunfire.  Because this examination is inadequate, another examination is needed.  Barr, 21 Vet App. at 311.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, dated from January 2015.  

2.  Thereafter, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the current left ear hearing loss disability.  All necessary tests should be conducted.

The claims folder should be reviewed by the examiner and the examiner's report should note that review, including but not limited to noting the review of the Veteran's statements and the Veteran's service treatment records.  In regard to the Veteran's left ear hearing loss disability, the VA examiner's attention is directed to the lay statements by the Veteran's friends and family that he has had trouble hearing for a long time, the March 1986 workers compensation decision that says the Veteran's hearing loss predated his work for the Army Corps of Engineers which began in 1965, the opinion in that decision that Veteran's hearing loss is consistent with exposure to gunfire, and the Veteran's testimony that his hearing loss is worse in his left ear because that ear was more exposed to the gunfire, and the May 1984 otological evaluation that noted a permanent threshold shift in the Veteran's left ear hearing.

Based on the examination results and the review of the entire records folders, the examiner should provide an opinion as to whether any current left ear hearing loss disability is at least as likely as not (a probability of 50 percent or greater) related to an event or injury incurred during active service.  The examiner is asked to consider the Veteran's contention that his current hearing loss is related to his time as a door gunner on a helicopter during his service in Vietnam.  Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits at the time of separation from service, as the basis for any opinion provided.  If it is the opinion of the examiner that the Veteran's current hearing loss is the result of aging, post service noise exposure, or any other process not related to in-service noise exposure, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

The rationale for all opinions expressed should be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of service connection for left ear hearing loss.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


